Citation Nr: 0734042	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee chondromalacia.

3.  Entitlement to an initial compensable rating for 
bilateral pes planus.

4.  Entitlement to an initial compensable rating for seasonal 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to October 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, among other things, 
granted service connection and assigned noncompensable 
ratings, each, for left and   right knee chondromalacia, 
bilateral pes planus, and seasonal allergic rhinitis, 
effective November 1, 2003.  In February 2004, the veteran 
submitted his notice of disagreement (NOD) with the initial 
noncompensable ratings assigned to each of these 
disabilities.  Thereafter, the RO provided the veteran with 
an August 2004 statement of the case (SOC) that failed to 
include the noncompensable rating for seasonal allergic 
rhinitis.  In October 2004, the veteran perfected his appeal 
(via a VA Form 9), indicating that he was appealing all the 
issues listed in the SOC. 

In a November 2004 rating decision, the RO granted higher 
initial 10 percent ratings, each, for left and for right knee 
chondromalacia, effective from the November 1, 2003 date of 
service connection.  Because the claims on appeal involve a 
request for higher initial ratings following the grant of 
service connection, the Board has characterized those claims 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  In addition, while the RO has 
assigned a higher initial rating of 10 percent for left and 
for right knee chondromalacia during the pendancy of this 
appeal, as higher ratings are available, and the appellant is 
presumed to be seeking the maximum available benefit, the 
claims for higher initial ratings remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Board's decision on the issues concerning higher initial 
ratings for bilateral pes planus and for left and right knee 
chondromalacia is set forth below.  The issue of an initial 
compensable rating for allergic seasonal rhinitis is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

In June 2007, the RO sent to the Board the veteran's request 
to review the dependency claim for his son.  This matter is 
not before the Board on appeal and is referred to the RO for 
appropriate action.


FINDING OF FACT

1.  Left knee chondromalacia is manifested by tenderness at 
the lateral/posterior aspect, crepitus, extension normal to 0 
degrees, flexion limited to 100 degrees due to pain, with no 
effusion, no increase loss of motion on repetition and no 
findings of fatigue, weakness, lack of endurance, subluxation 
or instability.  

2.  Right knee chondromalacia is manifested by tenderness at 
the anterior aspect, crepitus, extension normal to 0 degrees, 
flexion limited to 100 degrees due to pain, with no effusion, 
no increase loss of motion on repetition and no findings of 
fatigue, weakness, lack of endurance, subluxation or 
instability.  

3.  Bilateral knee braces were issued to relieve the pain in 
the knees.

4.  The veteran's bilateral pes planus is no more than mild, 
with symptoms relieved by orthotics. 


CONCLUSION OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5099-5019 (2007).

2.  The schedular criteria for an initial rating in excess of 
10 percent for right knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5099-5019 (2007)

3.  The schedular criteria for an initial compensable 
disability rating for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required. See Fenderson, 12 Vet. App. at 
126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

A.  Left and Right Knee Chondromalacia

The veteran's left and right knee chondromalacia disabilities 
are each currently rated as 10 percent disabling pursuant to 
Diagnostic Codes 5099-5019.  The diagnosed bilateral knee 
chondromalacia disability does not have a specific diagnostic 
code; instead, the disability is rated by analogy to 
bursitis, under Diagnostic Code 5019.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5019 provides that bursitis is to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis, under Diagnostic Code 5003.  See 
generally 38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations. The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2007).

Under Diagnostic Code 5260, limitation of flexion of the knee 
is rated as follows: flexion limited to 60 degrees (0 
percent); flexion limited to 45 degrees (10 percent); flexion 
limited to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260 (2007).

Under Diagnostic Code 5261, limitation of extension of the 
knee is rated as follows: extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  See 38 C.F.R. § 4.71a, DC 5261 (2007).

Considering the objective medical evidence of record, in 
light of the above noted criteria, the Board finds that an 
initial rating in excess of 10 percent for the veteran's 
service-connected left and right knee chondromalacia 
disabilities is not warranted.  

The record reveals X-ray evidence of left and right knee 
arthritis with some limitation of flexion, bilaterally, but 
not an amount that would be compensable under Diagnostic Code 
5260.   Thus, per 38 C.F.R. § 4.71a, Diagnostic Code 5003, no 
more than a 10 percent rating is warranted for each knee.  
This diagnostic code provides for no more than a single 10 
percent rating for the joint based on limitation of motion 
when there is X-ray evidence of arthritis and some limitation 
of motion that is not compensable under Diagnostic Code 5260 
or 5261.  The July 2005 VA examination report shows that the 
veteran had bilateral knee flexion limited to 100 degrees, 
and extension to 0 degrees.  A February 2004 VA treatment 
note indicates that range of motion testing of the knees was 
within normal limits.  The September 2003 VA QTC examination 
report also indicates that range of motion testing of the 
knees was full without restriction or pain.  Based on 
objective range of motion findings, the veteran is not 
entitled to a compensable rating under Diagnostic Code 5261 
because he does not have extension limited to 10 degrees or 
more in either knee, nor is he entitled to a compensable 
rating under Diagnostic Code 5260 because flexion is not 
limited to 45 degrees or more in either knee.  Moreover, 
while the Board is aware of the veteran's complaints of pain 
and findings of pain during range of motion testing, these 
factors are reflected in the 10 percent rating assigned under 
DC 5003, to include any functional impairment as a result of 
such pain.  The veteran was ordered knee braces in February 
2004, but the September 2005 VA examiner specifically noted 
that repetitive motion did not increase the lost range of 
motion; that the veteran did not experience fatigue, 
weakness, or lack of endurance; and that there was no 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.

The Board has also considered whether the veteran's service-
connected left and right knee chondromalacia disabilities may 
be rated under any other diagnostic codes related to the knee 
and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, the Board does not find that another diagnostic code 
is more appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).  The veteran does not have ankylosis 
(DC 5256), dislocated semilunar cartilage (DC 5258), 
impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263).  The service connection disability does 
not involve removal of semilunar cartilage (DC 5259).  And 
the examination reports specifically note no instability in 
July 2005 and no evidence of recurrent subluxation in 
September 2003 (DC 5257).  Consequently, use of the other 
diagnostic codes for disability of the knee and leg, pursuant 
to 38 C.F.R. § 4.71a, is not appropriate.
 
In addition, the Board considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
which held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  In this case, the veteran has not demonstrated a 
compensable limitation of motion under either Code 5260 or 
5261.  What the RO has done, as noted above, is assign a 10 
percent rating under Code 5003 in recognition of the fact 
that there is some limitation of motion with pain, using Code 
5260.  This precedent opinion does not discuss Diagnostic 
Code 5003, which specifically provides for one 10 percent 
rating based on noncompensable limitation of motion plus x-
ray evidence of arthritis.  Consequently, the Board does not 
conclude that the opinion provides a basis to assign two 10 
percent ratings under Diagnostic Code 5003 for noncompensable 
limitation of flexion and extension of the leg.  Moreover, 
the veteran has always exhibited full extension of the leg.  

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for 
left and right knee chondromalacia disabilities have not been 
met at any point since the effective date of the grant of 
service connection.  As such, there is no basis for staged 
rating of any disability, pursuant to Fenderson, and each 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Bilateral Pes Planus

The RO has rated the veteran's bilateral pes planus as 
noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this Diagnostic Code, bilateral flatfoot that is 
mild with symptoms relieved by a built-up shoe or arch 
support warrants a noncompensable rating.  A 10 percent 
rating is warranted for moderate flatfoot with the weight-
bearing line being over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  Severe bilateral flatfoot warrants a 30 
percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Pronounced bilateral flatfoot 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, is assigned a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.   

The veteran's pes planus has been described as mild on VA 
examinations in September 2003 and July 2005.  Moreover, the 
findings in the rating criteria for compensable ratings have 
not been shown in the service medical records or the post-
service records of examination and treatment.  None of these 
records describe the weight-bearing line being over or medial 
to the great toe.  He does not have inward bowing of the 
Achilles tendon.  Rather, the examiner in July 2005 noted 
that weightbearing and nonweightbearing alignment of the 
Achilles tendon was the same.  The veteran does report that 
his feet are painful on use, but none of the records describe 
pain on manipulation of the feet.  The examiner in July 2005 
noted specifically that there was no pain on range of motion 
testing.  Although over-pronation in stance and gait, relaxed 
calcaneal stance position 6 degrees everted, bilaterally, was 
noted in a VA podiatry consult report in April 2005, this was 
not characterized as marked.  The examination reports in 
September 2003 and July 2005 specifically noted that there 
were no calluses.  

The veteran's service medical records, to include the 
separation examination, show that the veteran complained of 
bilateral foot pain and was repeatedly issued foot inserts.  
Although a VA treatment note indicates that the veteran 
reported that ordinary arch supports were not effective in 
relieving his foot pain, the April 2005 VA podiatry consult 
report indicates that he reported that arch supports in the 
Army had "helped a lot."  He was given orthotics, and a 
follow-up podiatry note in April 2006 indicates that the 
veteran reported his feet "feel fine" with the orthotics.  

Despite the veteran's statement in his NOD and substantive 
appeal that his pain is not relieved with arch supports or 
shoe inserts, the treatment records show otherwise.  The 
Board concludes that the record as a whole does not support a 
conclusion that the veteran's bilateral pes planus more 
nearly approximates the criteria for the next higher rating 
for pes planus.  Moreover, because there is a diagnostic code 
specifically for the service-connected disability of pes 
planus or flatfoot, the Board concludes that this is the most 
appropriate diagnostic code to use to evaluate the 
disability.  

The Board also notes the veteran's assertion that he has 
arthritis in both feet, which he essentially relates to his 
service-connected bilateral pes planus.  However, the veteran 
is separately service-connected for degenerative arthritis 
with bunion, left and right great toe.  The September 2003 X-
ray showing that the veteran had arthritis in his feet, was 
specific to arthritis only in the first MP joint of each foot 
and not the entire foot, bilaterally.


Additionally, the Board has considered whether evidence 
supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Here, functional loss due to pain is part of the rating 
criteria in Diagnostic Code 5276.  Moreover, even though the 
veteran complained of an increase in his pain during 
prolonged standing and walking and flare-ups with strenuous 
activities during the July 2005 VA examination, there was no 
objective evidence of pain on motion, weakened movement, or 
incoordination.  See Johnston v. Brown, 19 Vet. App. 80, 85 
(1997).  The Board, therefore, concludes that a compensable 
rating is not warranted for the service-connected bilateral 
pes planus based on consideration of these factors, alone. 

In view of the foregoing, the Board finds that, since the 
November 1, 2003 effective date of service connection, the 
record does not support the assignment of a compensable 
rating for the service-connected bilateral pes planus.  38 
C.F.R. § 4.97, Diagnostic Code, 5276 (2007).   

C.  Extraschedular Rating

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that a schedular rating is impractical.  There is no 
evidence that the veteran has been hospitalized for bilateral 
pes planus or chondromalacia of either knee, and the record 
does not suggest that his disability picture is so 
exceptional or unusual that it presents marked interference 
with employment.   Accordingly, the Board is of the opinion 
that referral of the claim to the Director of Compensation 
and Pension or extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321(b) (2007).

II. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
August 2003, February 2005, and in March 2006.  In the August 
2003 notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, and what was required to prove a claim for service 
connection.  Thereafter, the RO granted service connection 
for bilateral pes planus and left and right knee 
chondromalacia.  At that time, the RO assigned disability 
ratings and an effective date.  In the February 2005 letter, 
VA informed the veteran what he needed to substantiate his 
claims for increased ratings. This letter asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim. The 
letter informed the veteran what evidence and information VA 
would be obtaining, and asked the veteran to send to VA any 
information in his possession pertaining to his claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained. In addition, the March 2006 letter provided the 
veteran with notice compliant with Dingess/Hartman.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claims for 
initial higher ratings.
 
The Board notes that the veteran did not receive notice of 
the initial disability rating element and the effective date 
element until after the December 2003 decision awarding 
service connection, thus the Board finds that a timing error 
has occurred as to these two elements.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the 
February 2005 and March 2006 letters.  Thereafter, the 
veteran and his representative were afforded ample 
opportunity to respond and the claim was fully developed 
prior to readjudication (as reflected in October 2005 and 
December 2006 supplemental statements of the case) and 
certification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
Board concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records and VA medical 
records have been associated with the claims file and he was 
afforded appropriate examinations in connection with his 
claim; reports of which are of record. Moreover, neither the 
veteran nor his representative has identified any existing 
pertinent records that need to be obtained. The record also 
presents no basis for further developing the record to create 
any additional evidence to be considered in connection with 
the claim decided herein.. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An initial rating in excess of 10 percent for left knee 
chondromalacia is denied.

An initial rating in excess of 10 percent for right knee 
chondromalacia is denied.

An initial compensable rating for bilateral pes planus is 
denied.


REMAND

The Board finds that in the veteran's February 2004 notice of 
disagreement, noted above, the veteran also expressed 
dissatisfaction with the initial noncompensable rating 
assigned for seasonal allergic rhinitis in the December 2003 
rating decision.  The RO has not, however, issued a statement 
of the case concerning this issue.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) held that when an appellant 
files a timely NOD and there is no statement of the case 
(SOC) issued, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

The RO should issue a statement of the 
case concerning the initial 
noncompensable rating assigned for 
seasonal allergic rhinitis by the 
December 2003 rating decision. The 
veteran and his representative are hereby 
informed that a timely and adequate 
substantive appeal must be submitted as 
to this issue in order for the issue to 
be before the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


